DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: In paragraph 035, "since at the same RPM and throttle opening flows less air from the added restriction" should read "since at the same RPM and throttle opening the air cleaner 62 flows less air from the added restriction".  
Appropriate correction is required.

Drawings
The drawings are objected to because Figure 5 is missing reference characters and text in several boxes.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,323,597. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the cited patent discloses all limitations of claims 1-4 of the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uehara (U.S. Pre-Grant Publication 2013/0036804).
Regarding claim 1, Uehara teaches a system for tracking health of an air cleaner of an engine (Paragraphs 0036-0037; Figures 1 and 2), comprising: an air manifold through which air passes in route to the engine (intake portion downstream of throttle 8 in Figure 1; Paragraph 0032); an air cleaner (6) through which air passes in route to the engine (Figure 1; Paragraphs 0031-0032); at least one sensor (21, 22, 23, 24, 25; Paragraphs 0033-0035); an electronic governor control unit (2) in communication with the at least one sensor, wherein the electronic governor control unit is configured to receive at least one signal from the at least one sensor (Paragraphs 0032-0037), and wherein the electronic governor control unit is configured to determine a threshold based on the at least one signal (See "POLD" determined based on throttle position sensor signal and intake air amount [which varies based on intake air pressure] as described in Paragraphs 0047-0052); an air pressure sensor (23) configured to sense an air pressure in the manifold after the threshold has been determined and to generate a corresponding air pressure signal (Paragraphs 0034 and 0064), wherein the 
Regarding claim 2, Uehara discloses the invention of claim 1 as discussed above, and Uehara teaches that the at least one sensor comprises the air pressure sensor (23; Paragraph 0034).
Regarding claim 3, Uehara discloses the invention of claim 1 as discussed above, and Uehara teaches a throttle (8), wherein the at least one sensor comprises a throttle position sensor (22) configured to generate a throttle position signal based on a position of the throttle (Paragraphs 0032-0033).
Regarding claim 4, Uehara discloses the invention of claim 3 as discussed above, and Uehara teaches that the at least one sensor further comprises the air pressure sensor, as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433.  The examiner can normally be reached on Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747